PER CURIAM.
Casitdel Wooten appeals the motion court's judgment dismissing his Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and we conclude the motion court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use *115only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).